Citation Nr: 1708028	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  02-10 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability. 

2. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1961 to December 1963. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Veteran filed a Notice of Disagreement (NOD) in December 2001 and the RO issued a Statement of the Case (SOC) in May 2002.  The Veteran filed a VA Form 9 in June 2002.  

This matter was previously remanded by the Board for additional development in October 2003 and October 2006. 

In April 2008, the Board denied the Veteran's claims for entitlement to service connection for a bilateral knee disability and a back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, the Court granted a Joint Motion for Remand (JMR), remanding these matters back to the Board.  In May 2010, the Board remanded these matters for additional development. 

In May 2013, the Board denied the Veteran's claims for service connection for a bilateral knee disability and a back disability.  The Veteran appealed that decision to the Court. In August 2014, the Court granted a JMR, and remanded the Veteran's claims in compliance with the JMR to fulfill an outstanding request under the Privacy Act.  The request has been processed.

The claim was remanded again in August 2015 and it has been returned for adjudication.  





FINDINGS OF FACT

1.  The most probative evidence of record shows that a bilateral knee disability was not manifested during or a result of, active military service.  

2.  The most probative evidence of record shows that a back disability was not manifested during or a result of, active military service.  


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The requirements for establishing service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
	
VA's duty to notify was satisfied by letters dated in May 2001, October 2004, April 2007, and August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the RO substantially complied with prior remand instructions.  The instructions pertinent to deciding the claim included issuing a Supplemental SOC with consideration given to evidence submitted in March 2015.  The Supplemental SOC was issued in September 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The record contains the VA, private, and service treatment records; the Veteran's statements; and the June 2001, June 2004, February 2011, and July 2012 reports of VA examination and opinions.  The reports of the VA examination included a review of the Veteran's medical history, including private and VA treatment records, an interview and examination of the Veteran, and supporting rationales for the opinions rendered.  The examinations also included sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's claimed bilateral knee and back disabilities.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection 

Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.);  Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

A.  Bilateral knee disability 

Factual Background 

The Veteran contends that his current bilateral knee disability is related to a fall sustained in military service while running during physical training.  

The Veteran's service treatment records show that his clinical evaluation was normal on entrance to service; he also denied any problems related to his knees at induction.  A review of the Veteran's service treatment records reveals a report of a fall on his left knee in August 1963 with a report of pain on flexion.  The Veteran claims that both of his knees were injured in the fall.  The Veteran was diagnosed with left knee strain.  He was subsequently seen for follow up treatment and treated with pain medication and rest. Imaging conducted with the Veteran's treatment showed no abnormalities and the Veteran's pain improved over time.  The Veteran's exit physical examination did not reveal any bilateral knee disorder.  The Veteran's clinical evaluation was normal on separation.  In his separation report of medical history, the Veteran also denied any problems with arthritis or rheumatism; bone, joint, or other deformity; or "trick" or locked knee.  Further, the Veteran's service treatment records are absent for any discussion of arthritis of the knees.

There are no medical records of any kind from the Veteran's separation from service in 1963 until the Veteran was administered a VA examination in 1983.  Although the 1983 VA examination was administered for an eye disability, it was performed as a general examination of the Veteran's overall health.  In this regard, there was no reference made to knee pain or arthritis of any kind; the Veteran's musculoskeletal system was grossly intact except for an abnormality related to his right forearm, wrist, and hand.  

The first reference to arthritis of the knees in the Veteran's medical records appears in the VA treatment records from the early 1990s.  A February 1992 San Juan VA treatment record showed mild degenerative changes involving the patella and margins of the articular surfaces.  The joint space was well preserved.  

The medical record shows that the Veteran was under the care of a private physician, Dr. U., for the treatment of a knee disability.  However, these records are absent for a discussion of etiology, and fail to relate his condition to the Veteran's military service.  Social Security Administration records show a diagnosis of bilateral knee degenerative arthritis in January 1992.  These records were also void of a discussion of etiology, and do not relate the knee condition to the Veteran's military service. 

The Veteran was administered a VA examination in June 2001.  At that examination, the examiner diagnosed the Veteran with degenerative joint disease of both knees based upon X-ray findings from the VA Medical Center dated October 1993.  The examiner noted that the Veteran had mild left middle knee pain associated with occasional noise sounds upon moving the left knee.  He also reported giving way of the left knee, which the Veteran described as loss of strength.  The examiner did not provide an opinion regarding etiology of the Veteran's bilateral knee disability.

The Veteran was administered another VA examination in June 2004.  The examiner provided an addendum opinion to the original June 2001 VA examination.  The examiner noted that he reviewed the claims file and service medical records and noted the diagnoses of minimal degenerative joint disease based on the treatment records reviewed.  The examiner noted that X-rays to the left knee in service were negative.  He opined that the Veteran's current bilateral knee disability was not etiologically related to the Veteran's left knee injury in service or any other in-service findings regarding the knees.  Rather, the examiner opined that the Veteran's disability was related to the natural aging process.

A VA treatment record from March 2007 included diagnostic testing of the right knee, which showed abnormal signal intensity of the posterior horn of the medial meniscus extending into the inferior articulating surface.  The lateral meniscus appeared intact.  There was a small popliteal cyst, but there were no fractures or dislocations.  The impression was a tear at the posterior horn of the medial meniscus extending into the inferior articulating surface.  

The Veteran was administered another VA examination in February 2011.  The examiner reviewed the file and listed 18 notes from the claims file review, including the various diagnoses and treatments for the Veteran's bilateral knees.  He noted the Veteran's complaints, including the Veteran's assertions that he fell over his knees while doing exercises during service.  He said he was evaluated at sick call and treated with pills and rest.  He stated that he had recurrent knee pain, swelling, and heat.  The Veteran denied any other trauma after service.  He stated that he worked in the needle industry after service and that his work was done in a sitting position.  He denied any treatment other than medication.  The examiner diagnosed the Veteran with bilateral knee degenerative joint disease; diagnostic testing showed that the bone density was normal, there were moderate tricompartmental osteoarthritic changes, joint narrowing worst at the medial femoral tibial joints, quadriceps and patellar enthesopathy, posterior patellar osteophytes, and probable small joint effusions.  The examiner concurred with the June 2004 VA examiner's opinion that the Veteran's bilateral knee disorder was related to the natural aging process and not trauma from the military.  In support, the examiner provided that there was no medical evidence of treatment of this condition from the time the Veteran left service in 1963 to when he was first diagnosed in 1992.  The examiner stated that the lack of objective evidence of treatment and the time lapse supported that the Veteran's incident in service was unique and not related to his currently diagnosed degenerative joint disease.

The Veteran was given an additional VA examination in July 2012; bilateral knee osteoarthritis was diagnosed.  The examiner opined that the Veteran's currently diagnosed bilateral knee disability was less likely than not related to military service.  In support, the examiner found that the Veteran had been originally diagnosed with left knee strain in service, and stated that a strain is an acute condition and tends to resolve over time.  The most recent imaging results showed mild bilateral osteoarthritis in the Veteran's knees, which is a normal finding in a person of the Veteran's age, as this particular type of arthritis is a degenerative condition that worsens with age.

The Veteran's representative submitted a statement in March 2015 indicating that the Veteran reported pain in his knees since leaving active duty.  The statement indicates that the Veteran worked after the military because he needed a paycheck, but that he was in pain the entire time.  The representative relayed that the Veteran specifically stated that he never had any other injuries to his back or knees besides the ones that had occurred during his period of active duty service. 

Analysis

As an initial matter, the existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  The evidence shows that the Veteran has a currently diagnosed bilateral knee disability of osteoarthritis or degenerative joint disease.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Board also concedes that there was an in-service injury of the Veteran's left knee, with the Veteran providing lay testimony that he injured the right knee in that same incident as well.  The Board will next address the question of whether the evidence demonstrates that the Veteran's bilateral knee disability is related to his period of service.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's diagnosed bilateral knee disability is related to his military service.

In this regard, the Board finds the VA examination and opinions, taken together, to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the June 2004, February 2011, and July 2012 VA examiners' conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records, private treatment records, and VA treatment records; physical examinations; and acknowledgement of the Veteran's lay statements regarding the onset of his symptoms.  Moreover, the VA opinions are accompanied by a sufficient explanation and reference to pertinent evidence of record.  The examiners noted the Veteran's in-service injury to his knee but opined that the current disability is unrelated to the in-service accident.  Furthermore, the conclusions are consistent with the evidence of record, including VA treatment records, which show no complaints or treatment for a bilateral knee disability for many years after service.  The opinions also considered the Veteran's post-service work, which included lifting and carrying heavy objects.  The examiners demonstrated a detailed understanding of the record, including the lay testimony, but ultimately all reached the same conclusion: that the Veteran's current bilateral knee disability is not related to his period of service.  

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinion provided by the VA examiners provide a solid discussion of the Veteran's contentions, the objective medical history of his bilateral knee symptoms, and thorough rationales that have sound reasoning and conclusions.  

The Board recognizes that the Veteran has contended during his appeal that his current bilateral knee disability is related to the injury he sustained in service.  The Board also acknowledges the Veteran's assertions that he suffered from a bilateral knee condition in service and since service.  The Veteran is competent to report symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

While the Veteran is competent to report symptoms regarding his bilateral knees, in the present case, the Board finds that the Veteran's statements regarding continuity of his bilateral knee symptoms cannot be deemed credible.  

As noted, the Veteran's service treatment records show complaints regarding the left knee in service.  He was seen for follow-up care and no abnormalities were noted.  He denied any problems at separation in 1963; and there were no abnormalities noted in the clinical evaluation at separation, either.  The Board notes that the absence of documented treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran sought treatment for other symptoms and problems during active duty, and was given ample opportunity to report any chronic problems related to his knees during service.  Further, the Veteran expressly denied any problems related to his knees at separation, and during the separation clinical evaluation, there was no notation that there was any abnormality related to the Veteran's knees.  The Board notes that the Veteran did endorse foot trouble at separation, which illustrates the Veteran's willingness to provide information regarding his physical state at separation.  A contemporaneous statement as to a declarant's then-existing physical condition, such as his medical examination reports and history reports, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  Therefore, the examination report and history report are accepted as the credible and accurate account of the condition of his knees upon discharge.  Additionally, as noted above, the 1983 VA examination report did not note any relevant complaints or findings.  Accordingly, the Board cannot find that there is credible evidence of continuity of symptoms of knee problems ever since service.

There is no notation of any problems related to his bilateral knees until many years after his period of active service.  The Board notes that the medical record shows that the Veteran was under the care of a private physician, Dr. U., for the treatment of a knee disability.  However, these records are absent for a discussion of etiology, and fail to persuasively relate his condition to the Veteran's military service.  To the extent that the December 2009 JMR suggests that the January 2001 medical note from Dr. U. definitively shows that the Veteran had been receiving treatment for his knees from Dr. U. since 1963, the Board is not persuaded.  The medical note appears to note that Dr. U. had treated the Veteran's "knee [right] leg varicose veins [and] venous insufficiency."  Then Dr. U. notes that these had been a problem since 1963.  The medical note suggests that Dr. U. acknowledged that he had treated the Veteran for a condition that the Veteran contends has been present since service.  This is not persuasive evidence of continuity of knee symptoms since service because as noted above, the Board finds no credible evidence of continuity of symptoms of knee problems ever since service.

Additionally, the Board acknowledges the Veteran's assertions throughout his appeal that his bilateral knee condition is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a bilateral knee condition falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed bilateral knee degenerative joint disease is related to his military service requires medical expertise that the Veteran has not demonstrated because arthritis can have many causes and medical expertise is required to determine the etiology of such a disease.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current bilateral knee condition is related to his period of service.

Finally, though arthritis is considered a chronic disease for VA purposes, degenerative joint disease of the bilateral knees was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  And, as discussed, there is also no persuasive credible lay evidence that bilateral knee arthritis manifested to a compensable degree within one year following the Veteran's discharge from service.  Indeed, the diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge). Moreover, to the extent the Veteran contends that his bilateral knee disability began in service and continued ever since service, the medical opinion evidence of record has persuasively discounted this position as discussed above.  Therefore, service connection for bilateral knee degenerative joint disease is not warranted on a presumptive basis or on a continuity of symptomatology theory of entitlement.  38 C.F.R. §§ 3.307, 3.309.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed bilateral knee disability was present in service or is a result of service.  The Board has considered the Veteran's assertion that his current bilateral knee disability is related to service, to include the injury he sustained in service.  However, the VA examiners who examined the Veteran and reviewed his claims file concluded that the Veteran's current bilateral knee condition is not a result of his service.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's bilateral knee condition is related to his military service.  Accordingly, service connection is not warranted for a bilateral knee condition on any basis.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  Back Disability 

Factual Background 
 
The Veteran contends that his current back disability is related to a fall sustained in military service while running during physical training. 

The Veteran's service treatment records show no abnormality to his back on clinical evaluation at entrance to service.  He also denied any problems in his induction report of medical history.  The service treatment records show that he sustained a fall in August 1963 with a report of pain.  The Veteran was diagnosed with low back strain.  He was subsequently seen three additional times for follow up treatment and slight muscle spasms of the lumbar area were revealed.  He was treated with pain medication and rest.  Imaging conducted with the Veteran's treatment showed no abnormalities and the Veteran's pain slightly improved over time.  The Veteran's exit physical examination did not reveal any low back disorder: the clinical evaluation was normal.  He also denied arthritis or rheumatism; bone, joint, or other disorder; and he denied ever having worn a back brace or support during his separation report of medical history.  Further, the Veteran's service treatment records are absent for any discussion of arthritis of the lower back. 

There are no medical records of any kind from the Veteran's separation from service in 1963 until the Veteran was administered a VA examination in 1983.  Although the 1983 VA examination was administered for an eye disability, it was performed as a general examination of the Veteran's overall health.  In this regard, there was no reference made to low back pain or arthritis of any kind; the Veteran's musculoskeletal system was grossly intact except for an abnormality related to his right forearm, wrist, and hand.  

The first reference to a low back disability in the Veteran's medical records appears in the VA Medical Center treatment records from the early 1990s. 

The medical record shows that the Veteran has received treatment for his low back disability at the VA Medical Center since 1992 when he was diagnosed with mild lumbar spondylosis and a small spina bifida occulta at S-1 level.  With the exception of the VA examinations discussed in further detail below, VA treatment records were absent for a discussion of etiology of the Veteran's low back condition to military service. 

The medical record also shows that the Veteran was under the care of a private physician, Dr. U., for the treatment of his low back disability.  In January 2001, Dr. U. submitted a medical certificate, in which he stated that he had treated the Veteran for his back disorder, and that it had been a problem since 1963.  No further elaboration was given of how the Veteran's current low back disability was related to events or injuries sustained in military service or upon what basis he was providing that opinion other than upon the Veteran's subjective history.  The earliest record available for Dr. U. appears to be September 1997, in which an imaging report showed lumbar levoscoliosis and lumbar spondylotic changes at L3, L4, and L5.  January 2001 records from Dr. U. show that there was partial sacralization of L5 and there was lower lumbar levoscoliosis.  Spina bifida occulta was noted at S1.  December 2003 records showed early narrowing of the cervical discs, characterized as most likely degenerative in origin.  At the thoracic spine, there was mild osteopenia.  At the lumbar spine, there was mild narrowing at L5-S1 level.  The lumbar vertebral bodies and remaining intervertebral disc spaces appeared well preserved.  Mild spondylosis was noted and there was a mild decrease in bone density.  In May 2005, diagnostic testing revealed an impression of early degenerative disc disease at L4-L5 and L5-S1 level without evidence of focal disc protrusion or central spinal canal stenosis.  Treatment records from Dr. U. in 2012 reveal back pain radiating to the lower extremities and mild spondylosis of the lumbar spine with a defect in the spinous process of S1, which was determined to be most likely spina bifida occulta.  These records were absent for a discussion of etiology of the Veteran's low back disability to military service. 

The Veteran was examined by VA in June 2001.  The examiner diagnosed transitional vertebra at the lower level with lumbarization of S1 segment, circumferential bulging disk L4-L5 and L5-S1 with a right paracentral herniated nucleus pulposus with obliteration of the right anterior epidural fat and portions of the right S1 and S2 neural foraminal and bilateral degenerative sacroiliitis based on a CT scan.  He also diagnosed a lumbar spine strain.  The examiner did not give an opinion regarding etiology of the Veteran's low back disability.

In June 2004, the examiner provided an addendum opinion to the original June 2001 VA examination.  The examiner noted that there was a transitional vertebra and lumbarization of S1, which was an incidental finding that was congenital in nature and not a cause of low back pain.  The examiner opined that the Veteran's current low back disability was not secondarily or etiologically related to the Veteran's low back injury in service or any other in-service findings.  Rather, the examiner opined that the Veteran's disability was related to the natural aging process and the Veteran's post-service occupational exposure to heavy work as a factory foreman for several years.

The Veteran was administered another VA examination in February 2011. The examiner reviewed the claims file and listed 18 notes of diagnoses and treatment evidence in the claims file.  The examiner noted the Veteran's lay complaints and his assertion that he had back pain since he fell in service and hit his knees.  The Veteran indicated that he could not recall if he had received medical treatment during his military service.  Diagnostic testing showed normal preservation of the vertebral body heights and intervertebral spaces.  There were marginal spurs identified throughout the lumbar spine and the sacroiliac joints were normal.  The bone mineral was decreased and the paravertebral soft tissues were unremarkable.  The impression was mild lumbar spondylosis.  The examiner diagnosed the Veteran with lumbar myositis and mild lumbar spondylosis.  The examiner noted that no congenital defect was identified.  The examiner opined that the Veteran's current low back disability was related to the natural aging process and not to the incident in service.  In support, the examiner provided that there was no medical evidence of treatment of this condition from the time the Veteran left service in 1963 to when he was first diagnosed in 1992.  Also, the fact that the Veteran performed heavy labor after service requiring lifting and carrying supported a finding that the current low back disability is more likely related to that post-service accumulated stress than to the injury sustained in service. 

The Veteran was administered an additional VA examination in July 2012. The examiner diagnosed the Veteran with degeneration of the lumbar intervertebral disc and spondylosis of the lumbar spine.  The examiner noted the Veteran's medical history, including the Veteran's assertions that he injured his back after falling while running during physical training in 1963.  The examiner discussed the service treatment records concerning the Veteran's back.  The Veteran reported that he had been aggravated by the pain in his back since service.  The examiner also reviewed diagnostic testing from 2002 that showed bulging discs and testing from 2011 that showed right lateral focal disc protrusion at L4-L5 with narrowing of the right neural foramina and possible compression foot he right L4 exiting nerve.  The examiner noted that the Veteran's claims file showed that the Veteran had injured his back during active service.  He noted that the Veteran had been diagnosed with a lower back strain, which is considered to be an acute injury and self-limiting over time.  The examiner noted that the Veteran's condition had improved with the use of pain medication.  The examiner noted that the Veteran was not seen for back problems again until the 1990s, when his pain returned.  The examiner also noted that the Veteran had been employed in a factory for several years, which required him to lift heavy boxes and rolls.  The examiner opined that the Veteran's currently diagnosed low back disability was less likely than not related to military service.  The examiner opined that imaging results from May 2002 showed right lateral focal disc protrusion at L4-5 with narrowing of the right neural foramina and possible compression of the right L4 exiting nerve, which is a consistent finding in a person who has performed the types of occupational tasks that the Veteran endured during his post-service employment.

The Veteran's representative submitted a statement in support of the Veteran's claim in March 2015.  The representative asserted that the examinations regarding the Veteran's claimed back disability were inadequate.  The representative noted the June 2001 diagnosis of transitional vertebra with lumbarization of S1, bulging discs at L4-L5 and L5-S1 with right paracentral herniated nucleus pulposus with obliteration of right anterior epidural fate and portions of right S1 and S2 neural foramina and bilateral degenerative sacroiliitis.  The representative noted that the June 2004 examiner had found that the Veteran's back condition included a diagnosis related to transitional vertebra and lumbarization of S1, which the examiner believed to be congenital.  The representative also noted that the February 2011 examiner diagnosed the Veteran with lumbar myositis and lumbar spondylosis with no lumbarization of S1 and no congenital defects.  The representative went on to note that the July 2012 examiner diagnosed the Veteran with degeneration of the lumbar intervertebral disc and spondylosis of the lumbar spine.  The representative noted that the examiners did not reconcile the various diagnoses from the different examinations.  She also noted that the 2010 Board remand instructed the RO to provide an examination in which the examiner would opine as to whether the Veteran had transitional vertebrae or lumbarization of S1.  The representative noted that the February 2011 examiner did not state whether he believed the Veteran had a back condition prior to service.  The representative asserted that the opinion provided was insufficient because it did not comply with the Board's instructions.  The representative further asserted that the July 2012 examination made no determination regarding whether the Veteran had a congenital defect or a congenital disease, and as such, was also inadequate.  The representative noted that the Veteran complained of continuous back pain since service.  He reported that he worked after the military because he needed a paycheck, but that he was always in pain.  He also reported that he never had any other injuries to his back after service.  

Analysis

As an initial matter, the existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records show the Veteran has a currently diagnosed low back disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The evidence also shows that there was an in-service injury of the Veteran's lower back, with treatment for acute low back strain.  The Board will next address the question of whether the evidence demonstrates that the Veteran's back disability is related to his period of service.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's diagnosed back disability is related to his military service.

In this regard, the Board places great probative weight on the June 2004, February 2011, and July 2012 VA examinations and opinions.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the VA examiners' conclusions, taken together, are shown to have been based upon a review of the Veteran's claims file, including service treatment records, private treatment records, and VA treatment records; physical examinations; and acknowledgement of the Veteran's lay statements regarding the onset of his symptoms.  Moreover, the VA opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record.  Furthermore, the conclusions are consistent with the evidence of record, including service treatment records showing an acute injury to the back during service, a lack of complaints of a chronic problem at separation, and post-service treatment records showing an absence of complaints or treatment for many years after service.  The opinions considered the Veteran's lay statements but noted the Veteran's post-service occupation, which had required the Veteran to lift heavy objects. 

In this regard, the Board notes that the Veteran submitted records from his private physician, Dr. U.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board has carefully considered this evidence, and to the extent the December 2009 JMR suggests Dr. U.'s January 2001 medical note should be construed as a nexus opinion, the Board finds that Dr. U.'s opinion is afforded less probative weight compared to the VA examiners' opinions.  In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinions provided by the VA examiners in June 2004, February 2011, and July 2012, provide a solid discussion of the Veteran's contentions, the objective medical history of his back symptoms, and thorough rationales that have sound reasoning and conclusions.  By contrast, it appears that the private physician provided his opinion in sole reliance on the Veteran's lay statements that his condition was related to an injury sustained in military service, as there is no objective evidence to suggest otherwise in the medical record.  As explained above, the medical note does not specifically read that Dr. U. had treated the Veteran for back problems ever since 1963 but rather suggests that Dr. U. had treated the Veteran for back problems that the Veteran contends had been a problem ever since service.  The negative findings at separation and the 1983 negative VA examination report, however, undermine the assertion of continuity of symptoms.  There is also no associated rationale to support Dr. U.'s opinion, in contrast to the three VA opinions of record that determined the Veteran's current back disability is not related to the Veteran's period of service.  

The Board also recognizes the Veteran's representative's arguments in the March 2015 statement concerning the adequacy of the VA examinations and opinions.  However, the Board finds that these examinations and opinions, taken together, adequately describe the Veteran's spine disability and provide adequate opinions complete with rationales concerning the etiology of his back disability.  First, the Board notes that the June 2004 examiner, who noted that the Veteran had transitional vertebra and lumbarization of S1 that was congenital in nature, specifically provided that this finding was not a cause of low back pain.  Next, regarding the February 2011 examination and opinion, the Board notes that the examiner reviewed the claims file and medical records and exhibited a precise understanding of the claims file by listing 18 distinct treatment notes regarding the Veteran's spine and knees.  She explicitly stated that the lumbar radiology performed in February 2011 failed to describe the lumbarization of S1.  In so doing, she addressed the earlier findings of a congenital defect: those findings were not repeated on later diagnostic testing.  She noted that no congenital defect was identified, which, contrary to the argument posited by the Veteran's representative, shows that the examiner did not believe that the Veteran had a back condition prior to service.  In this regard, the Board reiterates that the Veteran's entrance examination was normal, and he denied any problems related to his back.  Thus, the finding of no prior-existing back condition is supported by the record evidence.  Finally, the representative took issue with the findings made by the July 2012 examiner.  She indicated that the July 2012 examiner did not make a determination regarding whether the Veteran had a congenital defect.  Insofar as the issue of a potential congenital disease was raised by earlier examination reports, by July 2012, there had not been a conclusive finding of any congenital disease related to the Veteran's spine.  The July 2012 examiner agreed with both of the prior examiner's opinions regarding the etiology of the Veteran's back disability.  The examiner reiterated the length of time between the Veteran's in-service complaints and the development of a back problem in the 1990s.  The July 2012 examiner also did not rest his conclusion solely on the absence of evidence between service and the first diagnosis of a disability after service.  Instead, he noted the Veteran's post-service employment, which required him to lift heavy boxes and rolls up to 100 pounds.  He noted that the May 2002 CT scan revealed a right lateral focal disc protrusion at L4-5 with narrowing of the right neural foramina and possible compression of the right L4 exiting nerve and stated that this finding would be more related to the Veteran's history of occupational heavy lifting and not related to a lumbar strain he incurred in the military.  In sum, the Board finds that these examination reports, taken together, fully discuss the Veteran's disability picture and provide an adequate basis for the opinions reached.  The finding of a potential congenital defect, which was explicitly noted to not be the cause of the low back pain in 2004, does not render any of the examination reports or opinions inadequate for determining the etiology of the Veteran's claimed back disability.  

The Board recognizes that the Veteran has contended during his appeal that his current back disability is related to the in-service injury he sustained.  The Board also acknowledges the Veteran's assertions that he has suffered from back pain in service and since service.  The Veteran is competent to report symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

While the Veteran is competent to report such symptoms regarding his back, in the present case, the Board finds that the Veteran's statements regarding continuity of his back pain symptoms cannot be deemed credible.  

As noted, the Veteran's service treatment records do not show that he complained of chronic back pain at separation.  The Veteran's separation clinical evaluation was also normal for all systems, including the spine.  The Board notes that the absence of documented in-service treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran sought treatment for back pain during active duty.  However, the pain seemed to resolve and on separation he did not report any problems related to his back.  His separation evaluation also found his back to be normal.  The Veteran did endorse foot trouble on separation, signaling his willingness to report problems he was experiencing.  A contemporaneous statement as to a declarant's then-existing physical condition, such as his medical examination reports and history reports, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  Therefore, the examination report and history report are accepted as the credible and accurate account of the condition of his back upon discharge.  There is no notation of any problems related to his back until many years after his period of active service.  Again, the Board has considered the submission by the private physician, Dr. U., but the more probative evidence of record weighs against the Veteran's assertions of continued problems after service.  The Board reiterates that the Veteran had a normal examination dated in 1983. 

Additionally, the Board acknowledges the Veteran's assertions throughout his appeal that his back condition is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a back disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed back degenerative joint and disc disease is related to his military service requires medical expertise that the Veteran has not demonstrated because arthritis and disc disease can have many causes and medical expertise is required to determine the etiology of such a disease.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current back disability is related to his period of service.

Finally, though arthritis is considered a chronic disease for VA purposes, degenerative joint disease of the spine was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  And, as discussed, there is also no persuasive credible lay evidence that spine arthritis manifested to a compensable degree within one year following the Veteran's discharge from service.  Indeed, the diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Moreover, to the extent the Veteran contends that his back disability began in service and continued ever since service, the medical opinion evidence of record and the normal 1983 examination has persuasively discounted this position.  Therefore, service connection for spine degenerative joint disease is not warranted on a presumptive basis or on a continuity of symptomatology theory of entitlement.  38 C.F.R. §§ 3.307, 3.309.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed back disability was present in service or is a result of service.  The Board has considered the Veteran's assertions that his current back disability is related to service, to include the acute back injury he sustained in service.  However, the VA examiners who examined the Veteran and reviewed his claims file concluded that the Veteran's current back disability is not a result of his service.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's back condition is related to his military service.  Accordingly, service connection is not warranted for a back disability on any basis.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for a bilateral knee disability is denied.  

Service connection for a back disability is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


